ACCEPTED
                                                                                             04-15-00487-CV
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                      11/30/2015 12:26:52 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                                 NO. 04-15-00487-CV

                         In the Fourth Court of Appeals   FILED IN
                                                   4th COURT OF APPEALS
                              San Antonio, Texas    SAN ANTONIO, TEXAS
__________________________________________________________________
                                                  11/30/2015 12:26:52 PM
                                                     KEITH E. HOTTLE
                                                           Clerk
                       CONOCOPHILLIPS COMPANY et al.

                                            v.

                  LEON OSCAR RAMIREZ, JR. et al.
__________________________________________________________________

  APPELLEES’ CERTIFICATE OF CONFERENCE ON MOTION TO
                       REINSTATE APPEAL
__________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Alberto Alarcon, counsel for Leon Oscar Ramirez, Jr. and Jesus M. Dominguez,

as Guardian for Minerva Clementina Ramirez, an incapacitated person, Appellees and

Cross-Appellants, certifies that prior to the filing of the Motion to Reinstate Appeal (on

November 18, 2015), counsel for Leon Oscar Ramirez, Jr. spoke to counsel for

ConocoPhillips Company regarding the motion for relief from stay in the Bankruptcy

Court. Counsel for ConocoPhillips Company wrote a letter, attached to the order lifting

stay, stating that it did not oppose the motion for relief from stay to allow this appeal

to proceed.    Additionally, the undersigned, Alberto Alarcon, has spoken to counsel

for Appellants ConocoPhillips Company and Rodolfo C. Ramirez regarding the Motion

to Reinstate Appeal. Neither opposes the Motion to Reinstate the Appeal.



                                            1
    /s/ Alberto Alarcon
    Alberto Alarcon
       State Bar No. 00968425
    HALL, QUINTANILLA & ALARCON, LC
    P.O. Box 207
    1302 Washington
    Laredo, Texas 78042-0207
    (956) 723-5527
    (956) 723-8168 (fax)
    aalarcon@sbcglobal.net

    Lisa Bowlin Hobbs
       State Bar No. 24026905
    KUHN HOBBS PLLC
    3307 Northland Drive, Suite 310
    Austin, Texas 78731
    (512) 476-6000
    (512) 476-6002 (fax)
    lisa@kuhnhobbs.com




2
                            CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was served on this 30th day
of November, 2015, to the following parties and counsel as designated:
 Michael V. Powell                                            via e-service
 Locke Lord LLP
 2200 Ross Avenue, Suite 2200
 Dallas, Texas 75201

 John A. Kazen                                                via e-service
 211 Calle del Norte, Suite 100
 Laredo, Texas 78041-6237


 Bruce J. Werstak, III                                        via e-service
 6721 McPherson Road, Suite 360
 Laredo, TX 78041

Jesse R. Castillo                                             via e-service
Bank of America Plaza, Suite 1020
300 Convent St.
San Antonio, Texas 78205

                                                       /s/ Alberto Alarcon
                                                       Alberto Alarcon




                                            3